Citation Nr: 0820629	
Decision Date: 06/24/08    Archive Date: 06/30/08

DOCKET NO.  07-06 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for residuals of kidney 
cancer, status post-nephrectomy, as due to herbicide (Agent 
Orange) exposure.

2.  Entitlement to service connection for residuals of 
bladder cancer as due to herbicide (Agent Orange) exposure.

3.  Entitlement to service connection for residuals of 
prostate cancer, to include urethra removal and erectile 
dysfunction, as due to herbicide (Agent Orange) exposure.

4.  Entitlement to service connection for basal cell 
carcinoma, status post-excision of the left temple (claimed 
as skin condition), as due to herbicide (Agent Orange) 
exposure.

5.  Entitlement to an initial disability rating in excess of 
30 percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1966 to 
August 1968.  He died in February 2008.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Louisville, Kentucky.


FINDING OF FACT

The veteran died on February [redacted], 2008.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of the claims on 
appeal.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 
20.1302 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the veteran died during the pendency of this 
appeal on February [redacted], 2008.  The veteran's representative 
notified the Board of his death in June 2008.  A copy of the 
veteran's death certificate is associated with the claims 
folder.

As a matter of law, veterans' claims do not survive their 
deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. 
Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on 
the merits has become moot by virtue of the death of the 
veteran and must be dismissed for lack of jurisdiction.  See 
38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 
(2007).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. § 
20.1106 (2007).


ORDER

All issues on appeal are dismissed.





____________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


